COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Arrow Marble, LLC, Arrow Mirror and Glass, Inc., and Equicap
                          Investments, LLC

Appellate case number:    01-12-01133-CV

Trial court case number: PR032461-C

Trial court:              County Court at Law No. 1 & Probate Court of Brazoria County

        In a separate opinion, we dismissed appellate cause 01-12-01132-CV, because appellants’
appeal from the trial court’s judgment in trial court cause number PR032461-C is properly
docketed under this cause number. Numerous documents relevant to trial court cause number
PR032461-C were mistakenly filed under PR032461, however, and are included only in the
clerk’s record filed in appellate cause number 01-12-01132-CV. Further, the reporter’s record
for this case was mistakenly filed in cause number 01-12-01132-CV. Accordingly, we ORDER
the Clerk of this Court to file copies of the clerk’s and reporter’s records filed in cause 01-12-
01132-CV in this cause number.
       It is so ORDERED.




Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court

Date: April 15, 2013